Citation Nr: 1454742	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


REMAND

The Veteran served on active duty from April 1979 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2012, the Veteran testified at a hearing conducted in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran contends that he has a low back disorder which, in essence, had its onset in service or is etiologically linked to his service.

In its March 2014 remand, the Board determined that a VA fee-basis examination conducted in July 2010 was inadequate because the examiner did not address post-service treatment for back pain prior to motor vehicle accidents in 2009.  Pursuant to the Board's remand directives, the Veteran was afforded another examination in April 2014.  The examiner opined that the Veteran had multiple instances of lumbar strain during active duty that had resolved before his discharge.  However, the examiner did not address a December 1984 service treatment record reflecting that the Veteran had loss of normal spinal curvature. 

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2014). A medical opinion or examination is adequate only where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  As the VA examiner did not adequately address the findings in the Veteran's service treatment records with regard to his spine, the Board finds that further remand is required for an addendum opinion.
 
Accordingly, the case is REMANDED for the following action:

1.  Request that the examiner who provided the April 2014 examination provide an opinion with regard to the etiology of the Veteran's back disorder that fully addresses the findings in the Veteran's service treatment records.  

The claims file (including any paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed addendum opinion.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability was caused by or is etiologically related to any incident(s) of active military service.  The examiner must address the December 1984 service treatment record reflecting that the Veteran had loss of curvature of the spine.

The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

2.  If the benefit sought on appeal remains denied, the agency of original jurisdiction should issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

